In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), dated April 10, 1996, which, after a hearing (Burrows, J.), dismissed the complaint insofar as asserted against the defendant Brian Minogue on the ground that he was not properly served with process.
Ordered that the judgment is affirmed, with costs.
It is the plaintiff who bears the ultimate burden of proving by a preponderance of the evidence that jurisdiction over a defendant was obtained (see, Wern v D’Alessandro, 219 AD2d 646). The record amply supports the hearing court’s determination that the plaintiff did not sustain his burden in this case. O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.